Citation Nr: 1715255	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  08-21 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-operative instability of the right knee prior to October 20, 2010.

2.  Entitlement to a rating in excess of 10 percent for a limitation of flexion of the right knee prior to October 20, 2010. 

3.  Entitlement to a rating in excess of 30 percent for a total right knee replacement from December 1, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel
INTRODUCTION

The Veteran had active military service from August 1979 to August 1983.  

This matter come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.  

This case was previously before the Board in November 2011, at which time it was remanded for additional evidentiary and procedural development.  This case was again before the Board in January 2014, at which time the Board denied the increased rating claims on appeal.  The Veteran appealed these denials to the U.S. Court of Appeals for Veteran's Claims (Court).  In an April 2015 Memorandum Decision, the Court vacated and remanded the Board's January 2014 decision in order to obtain a new medical opinion regarding her right knee disabilities.

This matter was last before the Board in July 2016 when it remanded the claim for additional development.  The case has since been returned to the Board for adjudication.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the March 2016 Memorandum Decision, the Court concluded that the Board should obtain a new medical opinion that addresses the Veteran's loss of range of motion and any functional loss both due to pain for the time periods prior to October 20, 2010, and since December 1, 2011.  

The Board observes that contemporaneous to the most recent Remand decision, a new precedential opinion that directly impacts this case was issued by the Court.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, whenever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  The Board notes that the August 2016 VA examination report does not comply with Correia, thus the upcoming VA examiner is directed to complete a report in compliance with these aforementioned requirements.

In addition, all updated treatment records must be obtained and associated with the claims file.  The record reflects that the most recent VAMC treatment record currently associated with the claims file is from June 2016.  Therefore, upon remand updated medical treatment records, to include any and all non-duplicative treatment from VAMC facilities dated from June 2016 through to the present day must be associated with the file.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding treatment records relevant to the Veteran's claims.  

2.  The AOJ should schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his right knee disabilities.  The Veteran's electronic claims file should be made available to and reviewed by the examiner.

The AOJ should ensure that the examiner provides all information required for rating purposes.  The examiner is asked to specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the joint in question.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner is asked to indicate the functional impact the Veteran's right knee disabilities has on her ability occupation and daily activities.

A complete rationale must be provided for all opinions offered.

3.  After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




